Citation Nr: 1640380	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  13-10 02A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a fracture of the left fifth toe, also claimed as residuals of a left foot injury. 

3.  Entitlement to service connection for chloracne.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

DD-214s confirm that the Veteran had Honorable active duty service from August 1973 to May 1975; from March 1979 to July 1979; and from October 1979 to May 3, 1981.  She then served from May 4, 1981, to March 14, 1984, Under Conditions Other than Honorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Detroit.  

Since the May 2013 statement of the case, the Veteran has submitted lay statements regarding her character of service and duplicate copies of her service records; and in April 2015 she submitted a new request for VA to upgrade her March 14, 1984, discharge to honorable for VA purposes.  The Board does not have jurisdiction over that matter as it has not been first addressed by the agency of original jurisdiction (AOJ).

The issue of whether there was clear and unmistakable error in a January 25, 1993, RO decision has been raised by a May 2013 statement, but has not been adjudicated by the AOJ.  Therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The decision below addresses the reopening of the claims for service connection for a psychiatric disorder and a left foot/toe disorder; as well as the claim of service connection for chloracne.  The issue of service connection for a left foot disorder is addressed in the remand section following the decision and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an August 2001 Board decision, the RO denied, in pertinent part, service connection for an acquired psychiatric disorder, to include PTSD, and service connection for residuals of a fracture of the left fifth toe.  

2.  Evidence received since the Board's August 2001 denial of service connection for an acquired psychiatric disorder, to include PTSD, does not relate to an unestablished fact or raise a reasonable probability of substantiating the claim. 

3.  Evidence received since the Board's August 2001 denial of service connection for residuals of a fracture of the left fifth toe, currently claimed as residuals of a left foot injury, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.

4.  The Veteran did not serve in the Republic of Vietnam.

CONCLUSIONS OF LAW

1.  The August 2001 Board decision denying service connection for an acquired psychiatric disorder, to include PTSD, and for residuals of a fracture of the left fifth toe, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  The criteria for reopening the previously denied claim of service connection for an acquired psychiatric disorder, to include PTSD, based on new and material evidence, are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for reopening the previously denied claim of service connection for residuals of a left foot injury, based on new and material evidence, are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for chloracne are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


I.  Claims to Reopen

Background and Legal Criteria

In a decision dated in September 1985, the RO determined that the discharge received by the Veteran on March 14, 1984, was "a dishonorable discharge and a bar to benefits from the Veterans Administration."

In a decision dated in April 1997, the RO determined that the Veteran's service from October 31, 1979 to October 31, 1981, was "deemed honorable for VA purposes"; and that her service from November 1, 1981, to March 14, 1984, was "deemed dishonorable for VA purposes."

In a decision dated in July 1997, the Board found that new and material evidence had not been presented to reopen the issue of whether the character of the Veteran's March 1984 discharge was a bar to VA benefits, and restated that the September 1985 decision that the discharge received in March 1984 was a dishonorable discharge and a bar to VA benefits was final.  

In a rating decision dated in March 1998, the RO denied, in pertinent part, the issue of service connection for an acquired psychiatric disorder, to include PTSD, because there was no record of any combat experiences in Vietnam; because the reported rape did not occur during a period of honorable service; and because there was no medical evidence that linked the Veteran's post-service diagnosed depression and personality disorder to service.  The RO also denied service connection for history fractured toe left foot on the grounds that there was no record of costochondritis showing a chronic disability subject to service connection.  The Veteran appealed that decision.

In a decision dated in August 2001, the Board denied, in pertinent part, service connection for an acquired psychiatric disorder, to include PTSD, on the grounds that the Veteran did not have a psychiatric disorder related to her honorable service, nor a diagnosis of PTSD.  The Board also denied service connection for residuals of a fracture of the left fifth toe on the grounds that there was no current disability related to residuals of a fracture of the left fifth toe.  The Board's August 2001 decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

In September 2010, the Veteran submitted a claim to reopen service connection for PTSD secondary to military sexual trauma, and depression; and service connection for residuals of a left foot injury.  Both claims were denied by the RO in the February 2012 decision on the grounds of no new and material evidence.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the claim on the merits.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Regardless of what the RO did, the Board has the jurisdictional responsibility to consider whether it is proper to reopen a claim.  The Board will therefore determine, de novo, whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Psychiatric Disorder/PTSD

The Veteran contends that VA did not review all of the new evidence, particularly in conjunction with evidence previously of record, including a June 2011 VA psychiatric examination.  It was also contended that VA imposed a higher burden than required to reopen under 38 C.F.R. § 3.156 as the evidence raises a strong possibility of substantiating the claim.

The evidence of record at the time of the August 2001 Board decision consisted of the Veteran's service treatment records (including the Veteran's November 1, 1982 Emergency Care and Treatment rape victim records), service personnel records (including Review Board records and the Veteran's DD-214s), and VA treatment records (including mental health records, which show treatment for depression, adjustment disorder, and dysthymic disorder).   

Evidence received since the August 2001 Board decision includes numerous written statements from the Veteran regarding her other than honorable period of service/discharge.  That issue is not on appeal.  Should the Veteran seek to change the characterization of her service for that period, she should submit a claim with new and material evidence on a standard VA form that address that matter.  Otherwise, she should attempt to request revision of a prior final decision on the matter if she believes CUE exists.  The Board referred one such request to the AOJ in the introduction.  Furthermore, the Veteran may attempt to address the matter through the service department review boards.

The evidence also includes the Veteran's testimony during her May 2016 Board hearing that she was sexually assaulted on October 31, 1982, and reported the incident on November 1, 1982.  She also testified that the Review Board had denied her request for upgrade of her other than honorable discharge, and that she had received letters of appreciation during service from elected officials.  This evidence is cumulative and redundant of that of record at the time of the August 2001 Board decision; and so is not new and material.  

The Veteran has also submitted personnel records, including active duty mental health clinic records dated in 1983, and copies of her 1983 Discharge Review Board proceedings.  This evidence pertains to the Veteran's other than honorable period of service.  As such, it is not relevant to the pending appeal, so the provisions of 38 C.F.R. § 3.156(c) do not apply.

Other evidence associated with the claims file since the August 2001 Board decision includes the report of a June 2011 VA examination, which reflects a diagnosis of PTSD that the examiner said was related to the 1982 military sexual assault.  However, even presuming the credibility of this new evidence, because the incident occurred in 1982, the examiner's diagnosis and opinion does not raise a reasonable possibility of substantiating the claim as VA has already determined that the Veteran's service from November 1, 1981, to March 14, 1984, is "deemed dishonorable for VA purposes."  As such, it is a bar to the payment of VA benefits (see 38 C.F.R. § 3.12(b); and the character of the Veteran's March 14, 1984 discharge is not on appeal.  The June 2011 VA examination evidence therefore does not raise a reasonable possibility of substantiating the claim and so is not new and material.

The record also includes post-service VA and private medical records dated after August 2001, which show treatment for depression and adjustment disorder.  This evidence, while new, does not raise a reasonable possibility of substantiating the claim, as it attributes the Veteran's depression and adjustment disorder to her post-service financial/living situations and relationships.  It therefore does not constitute new and material evidence. 

In sum, although the Veteran recently testified that she was sexually assaulted on October 31, 1982, and reported the incident on November 1, 1982, this is a restatement (cumulative and redundant) of the evidence in her service records that was already in the claims file at the time of the Board's August 2001 denial of the claim on the merits.  Moreover, the 1982 incident occurred during the Veteran's period of dishonorable service, so the Veteran's entitlement to service connection based on that event is barred by statute.  It therefore is not new and material evidence.  The 2011 VA examination is also not material because the 1982 incident which the examiner identified as the Veteran's in-service PTSD occurred during the Veteran's November 1, 1981, to March 14, 1984, period of service; which is a bar to the payment of VA benefits.  Finally, while medical records confirm that the Veteran is in counseling, there is no medical evidence in the claims file, after the August 2001 Board decision, that relates a psychiatric disorder to a period of honorable service.  The evidence since the August 2001 Board decision therefore does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim, so it does not meet the criteria of new and material even given the low threshold in Shade, and reopening of the claim is not warranted.  


Left Foot

The evidence of record at the time of the August 2001 Board decision included service treatment records and service personnel records, the report of a December 1997 VA foot examination, and VA and private medical records.  

Evidence received since the August 2001 Board decision includes, inter alia, the Veteran's May 2016 testimony that she continues to have problems with the left foot, including pain and swelling, and that an MRI had been done, which found arthritis.  See May 2016 Board Hearing Transcript, pp. 10 and 11.  

This evidence is new since it was not of record at the time of the August 2001 Board decision; and it is material as it raises a reasonable possibility of substantiating the claim of service connection for a left foot disorder as the claim was previously denied due to no current disability.  New and material evidence having been presented, the claim of service connection for a left foot disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand portion of this decision.

II.  Service Connection-Chloracne

The Veteran also seeks service connection for chloracne due to Agent Orange exposure, and reports that she served in Vietnam.  See Board Hearing Transcript, p. 12.  In her September 2010 claim, she reported that she has been treated for chloracne since August 30, 1992; and she identified herself as her doctor.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Additionally, certain enumerated diseases, such as chloracne, shall be service-connected if the requirements of §3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of §3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

In consideration of the evidence, the Board does not find that there is sufficient evidence of service in Vietnam.  One document in particular shows a combat history of 10 days in Vietnam from December 5, 1973 to December 15, 1973.  It indicates that there was participation in operations against communist insurgents in Vietnam and that the Vietnam Service Medal was awarded.

The Board does not find that this document shows that the Veteran served in Vietnam.  The document, including the name, has many annotations and alterations.  Additionally, the document is not included in any of the Veteran's official service personnel records that were received by VA over the years.  Moreover, the Veteran's DD-214 from that period of service shows no foreign or sea service or the Vietnam Service Medal.  Furthermore, the DD-214 and other service personnel records do not show any combat medals and the Veteran's military occupational specialty of personnel clerk is not indicative of combat service.  Also, a service record reflects treatment for illness during the time period in question at NAS (Naval Air Station) Meridian in Mississippi.  Lastly, as the Veteran contention at least triggered VA's duty to assist, the RO requested the Veteran's dates of service in Vietnam from the service department or designee.  The December 2010 response was that there is no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  In light of this information, the Board finds that the preponderance of the evidence is against the Veteran serving in Vietnam.

Although there does not appear to be sufficient evidence presently showing the claimed disability of chloracne, additional development for the claim is not necessary as an in-service- injury, event or disease has not been established.  The preponderance of the evidence is therefore against the claim and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Therefore, service connection is not warranted for chloracne.


ORDER

As new and material evidence has not been presented, the claim of service connection for an acquired psychiatric disorder, to include PTSD, is not reopened, and the appeal is denied.

New and material evidence having been submitted, the Veteran's claim for service connection for a left foot disorder is reopened; to this limited extent, the appeal is granted.

Service connection for chloracne is denied.


REMAND

With regard to the claim of service connection for a left foot disorder, service treatment records confirm that the Veteran's left foot was fractured during an honorable period of service (see service treatment records dated in March 1981), but on VA examination in December 1997 the examiner determined that the old fracture was healing well, and that clinical examination and x-rays were negative.  However, during her May 2016 Board Hearing the Veteran testified that she continues to have problems with the left foot, including pain and swelling.  See Transcript, pp. 10 and 11.  She added that an MRI had been done, which found arthritis.  Id.  On remand, a VA examination should be scheduled for this claim.

While on remand, the RO should also provide the Veteran an opportunity to identify any outstanding medical records referable to her left foot.  

Accordingly, this issue is REMANDED for the following actions:

1. Send a letter to the Veteran asking her to identify the source/location of treatment records referable to her left foot condition, and then take steps to obtain these records.  Associate any located records with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination of the left foot.  The claims file must be reviewed by the examiner.  The examiner must also discuss the Veteran's in-service and current complaints and symptoms with the Veteran and document said in the examination report.  All indicated tests, including x-rays, should be done, and all findings reported in detail.

The examiner is then requested to opine, for each left foot disorder identified, 

a.  Whether it is at least as likely as not (50 percent or greater probability) that the disorder began during or is otherwise related to some incident of honorable active duty service, such as the left foot fracture in March 1981.  

b.  If arthritis is found, whether it is at least as likely as not (50 percent or greater probability) that the arthritis manifested within a year after honorable service.

A rationale for all opinions reach must be provided.  

3.  Finally, after completion of all of the above, and any other necessary development, adjudicate the reopened left foot claim on the merits.  If the claim remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


